Citation Nr: 0900340	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-13 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1962 to March 
1965.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2005, 
a statement of the case was issued in February 2007, and a 
substantive appeal was received in April 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking entitlement to a total disability 
rating based on individual unemployability (TDIU).  
Initially, the Board notes that there is evidence of record 
that the veteran is currently employed as a limousine driver.  
However, it is unclear from the record how often the veteran 
works and how much income he receives.  Thus, the RO should 
investigate the veteran's current employment status.  

Further, the Board notes that the veteran was afforded VA 
examinations in June 2007 to determine the severity of his 
service-connected disabilities.  However, the examiners did 
not offer any opinions on the effect of the veteran's 
service-connected disabilities on his ability to obtain and 
retain substantially gainful employment.  Therefore, the 
Board finds that the RO should schedule the veteran for an 
appropriate VA medical examination to ascertain the severity 
of his service-connected disabilities, including any 
complications of his service-connected disabilities, and 
their impact on his ability to obtain and retain 
substantially gainful employment.  

The Board notes that as of June 15, 2007, the veteran had at 
least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent to meet the schedular criteria for TDIU under 
38 C.F.R. § 4.16(a).  However, prior to June 15, 2007, he did 
not meet the schedular criteria for a TDIU rating.  
Nevertheless, for those veterans who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), but 
are unemployable due to service-connected disabilities, 
rating boards should submit such cases to the Director, 
Compensation and Pension Service, for extra- schedular 
consideration.  38 C.F.R. § 4.16(b).  Thus, the RO should 
determine whether the veteran meets the criteria for 
submission of the veteran's claim to the Director, 
Compensation and Pension Service for extraschedular 
consideration prior to June 15, 2007.  

Lastly, the Board notes that in the notice of disagreement, 
the veteran's representative asserted that the veteran had 
not received adequate notice of the information and evidence 
necessary to establish entitlement to TDIU pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA), now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
The Board recognizes that the RO sent VCAA notice to the 
veteran in September 2003.  However, while the letter 
addressed the criteria for an increased rating, it did not 
provide any information concerning the requirements for 
entitlement to TDIU.  Thus, in view of the need to return the 
case for other matters, it seems appropriate to direct 
additional VCAA notice to ensure full compliance with VCAA 
notice requirements with respect to the issue on appeal.  See 
also, Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi 18 Vet App. 112 (2004).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
with an appropriate VCAA letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The letter should specifically 
include notice to the veteran of the 
evidence necessary to substantiate 
entitlement to TDIU.  

2.  The RO should investigate the 
veteran's current employment status, to 
include hours worked and employment 
income.  

3.  The veteran should be scheduled for 
an appropriate VA medical examination to 
ascertain the severity of his service-
connected disabilities, including any 
complications of his service-connected 
disabilities, and their impact on his 
ability to obtain and retain 
substantially gainful employment.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  After 
reviewing the record and examining the 
veteran, the examiner should offer an 
opinion on the effect of the veteran's 
service-connected disabilities, including 
any complications, on his ability to 
obtain and retain substantially gainful 
employment.

4  After completion of the above, and any 
additional development deemed necessary 
by the RO, the RO should review the 
expanded record and determine if 
entitlement to TDIU is warranted, to 
specifically include whether the 
veteran's claim should be submitted to 
the Director, Compensation and Pension 
Service for extraschedular consideration 
prior to June 15, 2007.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




